FINAL COPY
294 Ga. 722

   S14Y0029, S14Y0030, S14Y0031, S14Y0032. IN THE MATTER OF
               LEAH ROCHELLE BROWN (four cases).

      PER CURIAM.

      These disciplinary matters are before the Court on four Notices of

Discipline seeking the disbarment of Leah Rochelle Brown (State Bar No.

088515). The State Bar attempted to serve Brown personally at the address

listed with the State Bar, but the sheriff filed a return of service non est inventus.

The State Bar then properly served Brown by publication pursuant to Bar Rule

4-203.1 (b) (3) (ii). Brown failed to file a Notice of Rejection. Therefore, she

is in default, has waived her rights to an evidentiary hearing, and is subject to

such discipline and further proceedings as may be determined by this Court. See

Bar Rule 4-208.1 (b).

      The facts, as deemed admitted by virtue of Brown’s default, show that

Brown, who was admitted to the Bar in 1988, agreed to represent four different

clients in domestic relations cases and was paid attorneys fees. However, in

each case, she failed to adequately communicate with the client and completely

abandoned the client’s matter, to the detriment of the client. Additionally, she
failed to file a sworn, written response to the Notice of Investigation issued in

each matter. See Bar Rule 4-204.3.

      The Investigative Panel found that by this conduct Brown violated Rules

1.2, 1.3, 1.4, 1.5, 1.16, 3.2, and 9.3 of the Georgia Rules of Professional

Conduct found in Bar Rule 4-102 (d). The maximum sanction for a violation

of Rules 1.2 and 1.3 is disbarment; the maximum sanction for a violation of

Rules 1.4, 1.5, 1.16, 3.2, and 9.3 is a public reprimand. In aggravation of

discipline the Investigative Panel considered that these matters show an

extensive pattern of client neglect.

      Having reviewed the records, we conclude that disbarment is the

appropriate sanction in these matters. Accordingly, it is hereby ordered that the

name of Leah Rochelle Brown be removed from the rolls of persons authorized

to practice law in the State of Georgia. Brown is reminded of her duties

pursuant to Bar Rule 4-219 (c).

      Disbarred. All the Justices concur.



                            Decided March 3, 2014.

      Disbarment.

                                       2
     Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman,

Assistant General Counsel State Bar, for State Bar of Georgia.




                                      3